DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 04/21/2020.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 11 and 19 are independent claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20190014087) in view of Linn (US 20080189796).
Regarding claim 1, Robinson discloses one or more non-transitory computer-readable storage media (NTCRSM) comprising instructions, wherein execution of the instructions by a processor of a mobile device is to cause the mobile device to:
render a graphical user interface (GUI) of an application, the GUI comprising one or more graphical objects (FIG. 11, at least a graphical user interface with a graphical object is displayed);

Robinson does not necessarily disclose wherein to identify a third part graphical object (TPGO) from among the one or more graphical objects, the TPGO being a graphical object that corresponds to a third party resource (TPR) and being a reference to the TPR, the TPR being a resource that is served by an entity separate from the application in response to activation of the TPGO.
However, Linn discloses wherein at block 413, one or more security operations are performed. For example, a warning to the user is launched, a virus scan is initiated (e.g., launch an anti -virus program), or the content is isolated ("placed in a sandbox"), etc. Subsequent action(s) can be tailored to the results of the security evaluation, such as displaying different levels of warnings dependent upon the result of a virus scan. Subsequent action(s) can also utilize the previously recorded information about the file or content (paragraph 0033).
The combination of Robinson and Linn would have resulted in the graphical warning interface of Robinson to further incorporate a third party virus scan as taught in Linn. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user.  Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
Regarding claim 2, Robinson discloses wherein the protective measure is a wrapper or window overlaid on top of the TPGO (at least FIG. 20 discloses wherein the protective layer is a window).
Regarding claim 3, Robinson discloses wherein: when the TPGO occupies a portion of the GUI, the protective measure is only applied to the portion of the GUI including the TPGO (see at least FIG. 32 wherein the GUI portion that displays the protective measure is only on a portion of the page);
and when the TPGO occupies an entirety of a display area of the mobile device, the protective measure also occupies an entirety of the display area (see at least FIG. 20 wherein the protective measure covers at least the entire screen).
Regarding claim 4, Robinson discloses wherein the protective measure further includes a graphical control element (GCE), and execution of the instructions is to cause the mobile device to: detect a user interaction (UIA) with the GCE (see FIG. 20 wherein a user can swipe to eliminate the element of warning); and 
remove the protective measure from the TPGO in response to detection of the UIA, wherein removal of the protective measure allows user inputs at or on the TPGO to be being accepted by the mobile device and removes the distinguishing effect from the TPGO (see FIG. 20 wherein a user can swipe to remove the warning layer from the screen).
Regarding claim 5, Robinson discloses wherein the UIA is a tap-and-hold gesture for a predefined period of time, a tap-and-hold gesture and a slide gesture, or a flick gesture (FIG. 20 shows a user can swipe [slide] to remove the warning block).
Regarding claim 11, Robinson discloses a mobile device comprising: a touch interface operable to receive touch inputs from a user of the mobile device; and processor circuitry communicatively coupled with the touch interface, the processor circuitry configurable to:
operate application logic to cause a graphical user interface (GUI) to be displayed on a display device, and interpret at least some of the received touch inputs as interactions with the GUI (FIG. 11, at least a graphical user interface with a graphical object is displayed); and
operate protective measure logic to: identify a graphical object in the GUI to be overlaid with a guard (FIG. 20 at least displays a warning to a user which prevents a user from accessing the underlying application and is visually presented to the user with a warning sign); and apply the guard to the identified graphical object, the guard including a distinguishing effect to visually indicate the identified graphical object as being guarded, and the guard is to prevent the received touch inputs at or on the guard from being interpreted as inputs to the application logic (FIG. 20 at least displays a warning to a user which prevents a user from accessing the underlying application and is visually presented to the user with a warning sign).
Further, Linn discloses wherein at block 413, one or more security operations are performed. For example, a warning to the user is launched, a virus scan is initiated (e.g., launch an anti -virus program), or the content is isolated ("placed in a sandbox"), etc. Subsequent action(s) can be tailored to the results of the security evaluation, such as displaying different levels of warnings dependent upon the result of a virus scan. Subsequent action(s) can also utilize the previously recorded information about the file or content (paragraph 0033).
The combination of Robinson and Linn would have resulted in the graphical warning interface of Robinson to further incorporate a third party virus scan as taught in Linn. One 
Regarding claim 12, Robinson discloses wherein the processor circuitry is configurable to operate protective measure logic to generate, as the guard, a window or overlay user interface element to be overlaid on top of the identified graphical object (at least FIG. 20 discloses wherein the protective layer is a window).
Regarding claim 13, Robinson discloses wherein the guard further includes a guard graphical object, and the processor circuitry is configurable to operate protective measure logic to:
interpret at least some of the received touch inputs at or on the guard graphical object as an unguard touch gesture (FIG. 20 shows a user can swipe [slide] to remove the warning block); and 
remove the protective measure from the identified graphical object in response to determining that the touch gesture is a predefined touch gesture for removing the guard (FIG. 20 shows a user can swipe [slide] to remove the warning block).
Regarding claim 14, Robinson discloses wherein the predefined touch gesture is a tap-and-hold gesture for a predefined period of time, a tap-and-hold gesture plus a slide gesture, or a flick gesture (FIG. 20 shows a user can swipe [slide] to remove the warning block).
Regarding claim 15, Robinson discloses wherein the guard further includes a guard graphical object, and the processor circuitry is configurable to operate protective measure logic to:
interpret at least some of the received touch inputs at or on the guard graphical object as an unguard gesture, the unguard gesture being a predefined touch gesture for removing the guard (FIG. 20 shows a user can swipe [slide] to remove the warning block).;
remove the distinguishing effect from the guard in response to determining that the touch gesture is the unguard gesture (FIG. 20 shows a user can swipe [slide] to remove the warning block); and
pass received touch inputs at or on the guard to the application for manipulation of the graphical object overlaid by the guard (FIG. 20 shows a user can swipe [slide] to remove the warning block).
6.	Claim 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20190014087) in view of Linn (US 20080189796) in view of Wang (US 20110239141).
Regarding claim 6, Robinson does not disclose wherein, to identify the TPGO, execution of the instructions is to cause the mobile device to: in response to rendering the GUI, execute a locator strategy to locate GUI elements within the GUI, the GUI elements corresponding to a respective graphical object of the one or more graphical objects.
However, Wang discloses wherein FIG. 1 shows a GUI 1000 of an exemplary local application. Referring to FIG. 1, the GUI 1000 comprises a GUI element 1001. When a user clicks "OK" key on the GUI element 1001, a GUI element 1002 will be popped up. For example, XPath information of the GUI element 1002 should be acquired firstly, in order to identify the GUI element 1002 based on XPath in practices (paragraph 0005).
The combination of Robinson and Wang would have resulted in the graphical warning interface of Robinson to further incorporate a location of GUI objects as taught in Wang. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
Regarding claim 7, Robinson does not disclose wherein the locator strategy is one of an XPath locator strategy, an element identifier (id) or resource id locator strategy, a class name locator strategy, a predicate string locator strategy, or an accessibility id locator strategy.
However, Wang discloses wherein FIG. 1 shows a GUI 1000 of an exemplary local application. Referring to FIG. 1, the GUI 1000 comprises a GUI element 1001. When a user clicks "OK" key on the GUI element 1001, a GUI element 1002 will be popped up. For example, XPath information of the GUI element 1002 should be acquired firstly, in order to identify the GUI element 1002 based on XPath in practices (paragraph 0005).
The combination of Robinson and Wang would have resulted in the graphical warning interface of Robinson to further incorporate a location of GUI objects as taught in Wang. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
Regarding claim 16, Robinson does not disclose wherein, to identify the graphical object, the processor circuitry is configurable to operate protective measure logic to: execute a locator strategy to locate GUI elements within the GUI, the GUI elements corresponding to a respective graphical object of the one or more graphical objects, wherein the locator strategy is one of an XPath locator strategy, an element identifier (id) or resource id locator strategy, a class name locator strategy, a predicate string locator strategy, or an accessibility id locator strategy.

The combination of Robinson and Wang would have resulted in the graphical warning interface of Robinson to further incorporate a location of GUI objects as taught in Wang. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
7.	Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20190014087) in view of Linn (US 20080189796) in view of Yaginuma (US 20200104004). 
Regarding claim 8, Robinson does not disclose wherein, to apply the protective measure to the TPGO, execution of the instructions is to cause the mobile device to: determine geometric and position parameters of the TPGO; and generate an overlay graphical object having a same geometric and position parameters as the determined geometric and position parameters of the TPGO.
However, Yaginuma discloses wherein the processor is configured to receive image information indicating a first image appearing on the display from the information terminal, control the first display device and the second display device based on the image information to 
The combination of Robinson and Yaginuma would have resulted in the graphical warning interface of Robinson to further incorporate position location of GUI objects as taught in Yaginuma. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
Regarding claim 18, Robinson does not disclose wherein, to apply the guard to the identified graphical object, the processor circuitry is configurable to operate protective measure logic to: determine geometric and position parameters of the identified graphical object; and generate an overlay graphical object having a same geometric and position parameters as the determined geometric and position parameters of the TPGO.
However, Yaginuma discloses wherein the processor is configured to receive image information indicating a first image appearing on the display from the information terminal, 
The combination of Robinson and Yaginuma would have resulted in the graphical warning interface of Robinson to further incorporate position location of GUI objects as taught in Yaginuma. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
8.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20190014087) in view of Linn (US 20080189796) in view of Spurlock (US 20200412744).
Regarding claim 9, Robinson does not disclose wherein, to apply the protective measure to the TPGO, execution of the instructions is to cause the mobile device to: collect parameters of the application; and operate a machine learning model to determine a type of protective measure to be applied to the TPGO and a type of distinguishing effect to be applied to the 
However, Spurlock discloses wherein in some examples, the age or prevalence of the advertisement may be used as an input to the reputation score. For example, a browser process ID (PID) may be used to track the advertisement being displayed, and any changes to the advertisement. Machine learning techniques may be used to give a reputation to an ad provider, and/or to block malicious content (paragraph 0081).
The combination of Robinson and Spurlock would have resulted in the graphical warning interface of Robinson to further incorporate machine learning of malicious materials as taught in Spurlock. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
9.	Claim 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20190014087) in view of Linn (US 20080189796) in view of Verma (US 20200183713).
Regarding claim 10, Robinson does not disclose wherein, to identify the TPGO, execution of the instructions is to cause the mobile device to: receive an accessibility event indicating a presence of the TPGO in the application; and generate an overlay over the TPGO indicated by the accessibility event.

The combination of Robinson and Verma lock would have resulted in the graphical warning interface of Robinson to further incorporate accessibility access of objects as taught in Verma. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking and/or providing relevant content said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
Regarding claim 17, Robinson does not disclose wherein the protective measure logic is an accessibility service and, to identify the graphical object, the processor circuitry is configurable to operate protective measure logic to: receive an accessibility event indicating a 
However, Verma discloses wherein for example, a user of client device 104 might not be proficient in the language in which guest OS 122 and applications 126 are presented. The user of client device 104 can therefore set policy 136 associated with client device 104 to translate all text within a remote desktop image frame from a given language to another language. In certain embodiments, a calibration variable pertaining to such a setting includes a value or several values that indicate whether a translation is to occur, and to which language the translation is to be performed. An additional setting within policy 136 can also specify whether the translation is to occur by generation of a playable audio file, by overlaying translated text on top of original text (e.g., through augmented reality), or both. A calibration variable for such a setting includes a value that indicates whether an audio file or a text overlay is to be performed by accessibility engine 128 (paragraph 0025).
The combination of Robinson and Verma lock would have resulted in the graphical warning interface of Robinson to further incorporate accessibility access of objects as taught in Verma. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking and/or providing relevant content said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20190014087) in view of Spurlock (US 20200412744).
Regarding claim 19, Robinson discloses a computing system comprising: network interface circuitry (NIC) configurable to:
obtain user experience data (UXD) from a client device, the UXD indicating user interactions (UIAs) with one or more graphical elements in applications or webpages (FIG. 11, at least a graphical user interface with a graphical object is displayed);
apply a protective measure to third party graphical objects in the applications or webpages (FIG. 20 at least displays a warning to a user which prevents a user from accessing the underlying application and is visually presented to the user with a warning sign).
Robinson does not disclose and send a machine learning (ML) model to the client device for predicted when and how to … an processor circuitry coupled with the network interface circuitry, the processor circuitry configurable to operate an ML algorithm to generate an ML model for the client device using the UXD as training data, the ML model using parameters of the applications or webpages as inputs and providing protective measures to be applied to the applications or webpages when running.

The combination of Robinson and Spurlock would have resulted in the graphical warning interface of Robinson to further incorporate machine learning of malicious materials as taught in Spurlock. One would have been motivated to have combined the teachings because a user in Robinson is interested in blocking said content from a user to prevent further damage to the user and being able to locate said objects would have enabled more precise enabling of blocking content. Therefore, the combination of references would have been well known and as such the resulting invention would have been a predictable combination. 
Regarding claim 20, Robinson does not disclose wherein the processor circuitry is configurable to operate one or more heuristic analysis engines to scan the applications or webpages for graphical objects to be displayed by the applications or webpages, and determine graphical objects over which protective measures should be placed based on the UXD.
However, Spurlock discloses wherein in some examples, the age or prevalence of the advertisement may be used as an input to the reputation score. For example, a browser process ID (PID) may be used to track the advertisement being displayed, and any changes to the advertisement. Machine learning techniques may be used to give a reputation to an ad provider, and/or to block malicious content (paragraph 0081).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174